                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

  DAVID M CLAPPER, et. al.,                   §
                                              §
         Plaintiffs,                          §
                                              §
  v.                                          §   Civil Action No. 3:14-CV-02970-X
                                              §
  AMERICAN REALTY INVESTORS,                  §
  INC., et. al.,                              §
                                              §
         Defendants.


                       MEMORANDUM OPINION AND ORDER

       The Plaintiffs sued the Defendants seeking to collect on a federal judgment,

which the Plaintiffs claimed the Defendants avoided via allegedly fraudulent

conveyances. The Court held a jury trial, and the jury returned a verdict fully in

favor of the Defendants. The Defendants filed a Motion for Judgment based on the

Verdict [Doc. No. 1051]. The Plaintiffs filed a Motion for Judgment as a Matter of

Law [Doc. No. 1052] and a Motion for New Trial [Doc. No. 1054].

       After carefully reviewing the briefings as well as the arguments and

authorities therein, the Court DENIES the Plaintiffs’ motion for judgment as a

matter of law, DENIES the Plaintiffs’ motion for new trial, and GRANTS the

Defendants’ motion for judgment based on the verdict. By separate order the Court

will enter a final judgment consistent with the verdict.

       IT IS SO ORDERED this 14th day of July, 2021.




                                          1
BRANTLEY STARR
UNITED STATES DISTRICT JUDGE




  2
